     Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 1 of 51            FILED
                                                                       2020 Feb-14 PM 04:48
                                                                       U.S. DISTRICT COURT
                                                                           N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

SAMANTHA MALONE, et al.,  )
                          )
          Plaintiffs,     )
                          )
v.                        )             CASE NO. 5:16-cv-00483-LCB
                          )
CITY OF DECATUR, ALABAMA, )
et al.,                   )
                          )
          Defendants.     )




__________________________________________________________________

                  OPPOSITION TO PLAINTIFFS’
               MOTION FOR CLASS CERTIFICATION
______________________________________________________________


                          George W. Royer, Jr.
                             David J. Canupp
                           J. Bradley Emmons
                   LANIER FORD SHAVER & PAYNE, P.C.
                              P. O. Box 2087
                          Huntsville, AL 35804


             Attorneys for Defendant City of Decatur, Alabama
        Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 2 of 51




                                       TABLE OF CONTENTS

I.     Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

II.    Legal Standard.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

III.   Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

       A.       Class Certification Must Be Denied Because Plaintiffs Lack
                Standing to Pursue Their Claims. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

                i.        Certification as to Plaintiffs' Federal § 1983 Claims Must
                          Be Denied Because the Named Plaintiffs Suffered No
                          Constitutional Deprivations During the Relevant
                          Limitations Period. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

                ii.       Certification as to Plaintiffs' State-Law Claim Must Be
                          Denied Because the Named Plaintiffs Failed to Satisfy
                          Mandatory Statutory Prerequisites to That Claim. . . . . . . . . . 10

       B.       Class Certification Must Be Denied Because Plaintiffs' Proposed
                Class is Not Adequately Defined or Clearly Ascertainable. . . . . . . . 11

                i.        Plaintiffs' Proposed Class is Not Adequately Defined.. . . . . . 11

                ii.       Plaintiffs' Proposed Class is Not Clearly Ascertainable. . . . . 14

       C.       Class Certification Must Be Denied Because Plaintiffs Have Not
                Established Numerosity. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

       D.       Class Certification Must Be Denied Because Plaintiffs Cannot
                Establish Commonality.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

       E.       Class Certification Must Be Denied Because Plaintiffs' Claims
                Are Not Typical of Class Claims. . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

       F.       Because Plaintiffs Do Not Seek Injunctive or Declaratory Relief
                At All, Certification Under Rule 23(b)(2) Must Be Denied. . . . . . . 27


                                                           i
        Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 3 of 51




        G.      Certification Under Rule 23(b)(3) Must Be Denied Because
                Plaintiffs Have Failed to Show That Common Questions
                Predominate Over Individualized Inquiries. . . . . . . . . . . . . . . . . . . . 30

                i.       Standing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

                ii.      Monthly Monitoring Fees.. . . . . . . . . . . . . . . . . . . . . . . . . . . . 34

                iii.     Count I (Fourteenth Amendment). . . . . . . . . . . . . . . . . . . . . . 37

                iv.      Count II (Fourth Amendment). . . . . . . . . . . . . . . . . . . . . . . . . 40

                v.       Count III (Sixth Amendment). . . . . . . . . . . . . . . . . . . . . . . . . 42

                vi.      Count IV (False Imprisonment). . . . . . . . . . . . . . . . . . . . . . . . 43

        H.      Certification Under Rule 23(b)(3) Must Be Denied Because
                Class-Wide Adjudication is Not Superior to Other Alternatives.. . . 45

IV.    Conclusion.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46

CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 47




                                                         ii
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 4 of 51




                                  I.   Introduction

      Plaintiffs’ Second Amended Complaint (“SAC”) asserts four claims against the

City: (1) a Fourteenth Amendment claim alleging that Plaintiffs were “threatened,

harassed, intimidated and jailed because of their inability to pay” fines and fees to

which probationers were sentenced by the Decatur Municipal Court; (2) a Fourth

Amendment claim alleging arrest without probable cause for an inability to pay those

fines and fees; (3) a Sixth Amendment claim essentially alleging a failure to appoint

counsel; and (4) a state-law false arrest claim. (Doc. 41 ¶¶ 4, 141-68). The City has

a motion for summary judgment pending as to the named Plaintiffs that, if granted,

would moot their certification motion as to each of these claims. (See Doc. 108).

      Nonetheless, Plaintiffs seek certification on their claims for a class defined as:

      All persons who, at any time from 2nd Day of May 2004 to December 31,
      2015, (1) incurred court-imposed financial obligations arising from a
      traffic or misdemeanor case in City of De[c]atur Municipal Court; and
      (2) were supervised on probation in that case by Professional Probation
      Services [“PPS”].

(Doc. 114 at 3, 31); (see also Doc. 112).

      Even at first blush, Plaintiffs’ class definition raises red flags. If this case is

about probationers who were allegedly arrested and jailed, why does the proposed

class encompass everyone who was placed on probation and assessed fines by the

Decatur Municipal Court, regardless of whether they were later arrested or jailed?

And since the bulk of Plaintiffs’ claims are asserted under 42 U.S.C. § 1983, which

                                            1
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 5 of 51




has a well-known two-year statute of limitations, how can a class involving over

eleven years of probationers possibly satisfy the demands of Article III standing?

      A reader scouring Plaintiffs’ brief for answers to these questions, or for any

other indication that certification is proper under the requisite standards, will come

up empty-handed. Plaintiffs fail to show that their class is adequately defined, and

they do not so much as suggest that class members can be clearly ascertained by

reference to any objective criteria as the Eleventh Circuit requires. Plaintiffs do not

(and indeed cannot) establish their standing to assert these claims on behalf of the

proposed class, which in turn means that their claims are not typical of the class.

Plaintiffs’ evidence of numerosity is wholly premised on an unsworn, unexplained

list of people who almost certainly lack their own standing to assert these claims. And

although precedent requires Plaintiffs to identify “common questions” that are

“central to the validity of [their] claims,” see Wal-Mart Stores, Inc. v. Dukes, 564

U.S. at 338, 350 (2011), Plaintiffs instead repeatedly point to a monitoring fee that

is not even a basis for any claims in this lawsuit, and that is permissible under state

law in any event.

      Perhaps most importantly, Plaintiffs fail to meaningfully distinguish this action

from caselaw showing that the individual questions raised by these precise types of

claims completely predominate over any common issues. See Ray v. Judicial Corr.

Servs., Inc., ___ F.R.D. ___, 2019 WL 4689214, at *18-23 (N.D. Ala. 2019). Rather

                                          2
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 6 of 51




than being an ideal candidate for class-wide adjudication, this case presents claims

that by their very nature will require extensive analysis, on a class-member-by-class-

member basis, of individualized issues including but not limited to: whether the

putative member was ever threatened or arrested by City officials; whether those

threats or arrests were on the basis of a failure to pay court-imposed fines or fees;

whether any arrest was otherwise supported by probable cause; whether the member’s

failure to pay was willful; whether the failure to pay was based on actual indigency;

whether the member was actually incarcerated for his failure to pay; whether the

member was afforded a hearing before being jailed; whether the member was

provided counsel at that hearing; whether indigency was addressed at any such

hearing; whether the facts of any hearing amounted to a constitutional violation; the

quantum of damages for any of these alleged violations; and whether these purported

violations accrued within the statute of limitations.

      Plaintiffs’ motion to certify fails to address necessary arguments, fails to find

any support in the record, and ultimately fails to establish, by a preponderance of the

evidence, that certification is appropriate. Their motion must be denied.

                                II.   Legal Standard

      “All else being equal, the presumption is against class certification because

class actions are an exception to our constitutional tradition of individual litigation.”

See Ray v. Judicial Corr. Servs., Inc., ___ F.R.D. ___, 2019 WL 4689214, at *10

                                           3
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 7 of 51




(N.D. Ala. 2019) (quoting Brown v. Electrolux Home Prods., Inc., 817 F.3d 1225,

1233 (11th Cir. 2016)) (emphasis supplied). Accordingly, the Court “must undertake

a ‘rigorous analysis’ of the elements of Rule 23(a) and (b)” before certifying a class.

Id. (quoting Comcast Corp. v. Behrend, 569 U.S. 27, 35 (2013)) (emphasis supplied).

      Given the presumption against certification, the plaintiff bears the burden, by

the preponderance of the evidence, to establish that certification is appropriate. See,

e.g., Ray, 2019 WL 4689214, at *10 (citing Brown, 817 F.3d at 1233); Shuford v.

Conway, 326 F.R.D. 321, 328 (N.D. Ga. 2018); Local 703 v. Regions Fin. Corp., 282

F.R.D. 607, 611 (N.D. Ala. 2012) (citation omitted), aff’d in relevant part, 762 F.3d

1248 (11th Cir. 2014); In re HealthSouth Corp. Sec. Litig., 257 F.R.D. 260, 272 (N.D.

Ala. 2009) (numerous authorities omitted); see also, e.g., Karhu v. Vital Pharms., Inc.,

621 F. App’x 945, 946 (11th Cir. 2015) (quotation omitted) (describing burdens);

Valley Drug Co. v. Geneva Pharms., Inc., 350 F.3d 1181, 1187 (11th Cir. 2003)

(same). The plaintiff must meet this burden as to every element of the class-

certification analysis. See Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1267 (11th

Cir. 2009) (citing Valley Drug, 350 F.3d at 1187).

      Because Plaintiffs bear “a burden of proof, not a burden of pleading,” the Court

may not simply accept the allegations of the SAC as true. See Brown, 817 F.3d at

1234 (citation omitted)). As the Supreme Court has observed,



                                           4
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 8 of 51




       Rule 23 does not set forth a mere pleading standard. A party seeking
       class certification must affirmatively demonstrate his compliance with
       the Rule—that is, he must be prepared to prove that there are in fact
       sufficiently numerous parties, common questions of law or fact, etc.

Wal-Mart v. Dukes, 564 U.S. 338, 350 (2011) (bold emphasis supplied). Thus, “if a

question of fact or law is relevant to [the certification] determination, then the district

court has a duty to actually decide it and not accept it as true or construe it in

anyone’s favor.” Brown, 817 F.3d at 1234 (citation omitted).

       Rule 23 of the Federal Rules of Civil Procedure lays down the ground
       rules for certifying a class action. To win certification under Rule 23,
       every class must present a named plaintiff who has standing to
       bring the claim. See Prado-Steiman ex rel. Prado v. Bush, 221 F.3d
       1266, 1279 (11th Cir. 2000). Every class must be “adequately defined
       and clearly ascertainable.” Little v. T-Mobile USA, Inc., 691 F.3d
       1302, 1304 (11th Cir. 2012) (citation omitted). And every class must
       satisfy the four requirements of Rule 23(a): numerosity, commonality,
       typicality, and adequacy of representation. Id.

       From there, the rules differ depending on what type of class the plaintiff
       purports to represent. For an injunction class under Rule 23(b)(2), the
       plaintiff must show that “the party opposing the class has acted or
       refused to act on grounds that apply generally to the class, so that final
       injunctive relief or corresponding declaratory relief is appropriate
       respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2). For a damages
       class under Rule 23(b)(3), the plaintiff must show that “questions of law
       or fact common to class members predominate over any questions
       affecting only individual members, and that a class action is superior to
       other available methods for fairly and efficiently adjudicating the
       controversy.” Fed. R. Civ. P. 23(b)(3). Because these rules establish
       different threshold certification requirements and different procedural
       safeguards—protective of both defendants and absent class members—it
       is important that courts insist on the proper treatment of different types
       of classes. Injunction classes can go forward under Rule 23(b)(2);


                                            5
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 9 of 51




      damages classes must satisfy Rule 23(b)(3). See Wal-Mart Stores, Inc.
      v. Dukes, 564 U.S. 338, 361-63[] (2011).

AA Suncoast Chiropractic Clinic, P.A. v. Progressive Am. Ins. Co., 938 F.3d 1170,

1174 (11th Cir. 2019) (emphasis supplied).

                                  III.   Argument

      A.     Class Certification Must Be Denied Because Plaintiffs Lack
             Standing to Pursue Their Claims

      “[A]nalysis of class certification must begin with the issue of standing.” Griffin

v. Dugger, 823 F.2d 1476, 1482 (11th Cir. 1987) (defining standing as a “threshold”

consideration before certification may be considered); see also, e.g., Murray v.

Auslander, 244 F.3d 807, 810 (11th Cir. 2001). “Only after the court determines the

issues for which the named plaintiffs have standing should it address the question

whether the named plaintiffs have representative capacity, as defined by Rule 23(a),

to assert the rights of others.” Griffin, 823 F.2d at 1482; Ray, 2019 WL 4689214, at

*11 (quotation omitted) (standing must be determined “prior to the certification of a

class, and before undertaking an analysis under Rule 23”).

      A named plaintiff in a class action who cannot establish the requisite
      case or controversy between himself and the defendants simply cannot
      seek relief for anyone—not for himself, and not for any other member
      of the class. Moreover, it is not enough that a named plaintiff can
      establish a case or controversy between himself and the defendant by
      virtue of having standing as to just one of many claims he wishes to
      assert. Rather, each claim must be analyzed separately, and a claim
      cannot be asserted on behalf of a class unless at least one named
      plaintiff has suffered the injury that gives rise to that claim.

                                          6
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 10 of 51




Griffin, 823 F.2d at 1482 (internal citation omitted) (emphasis supplied).

      As outlined in the brief in support of the City’s motion for summary judgment

(Doc. 109), the evidence establishes that the named Plaintiffs did not suffer any

constitutional wrongs during the relevant limitations period. Further, Plaintiffs’ state-

law claim is barred due to their failure to follow mandatory administrative

prerequisites before filing suit. For these reasons, each of the named Plaintiffs lacks

standing to pursue his or her claims, and certification must be denied.

             i.     Certification as to Plaintiffs’ Federal § 1983 Claims
                    Must Be Denied Because the Named Plaintiffs
                    Suffered No Constitutional Deprivations During the
                    Relevant Limitations Period

      Inherent in the issue of a named plaintiff’s standing is the question of whether

he or she suffered an actual injury during the relevant limitations period. If the

representative plaintiff did not suffer any underlying constitutional injury at all, then

that plaintiff cannot establish Article III standing to assert class-based § 1983 claims

concerning such an injury. See, e.g., Thurman v. Judicial Corr. Servs., Inc., 2017 WL

4079039, at *12 (M.D. Ala. Sept. 13, 2017) (granting private probation company

summary judgment where plaintiffs could not establish any injury during statutory

period); cf., e.g., Rooney v. Watson, 101 F.3d 1378, 1381 (11th Cir. 1996)

(recognizing that government entity cannot be held liable where no law enforcement

employee violated the plaintiff’s constitutional rights). And even if the named


                                           7
      Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 11 of 51




plaintiff did suffer an injury as alleged, the Court may not properly certify the class

if the relevant claims are barred by the statute of limitations. See Franze v. Equitable

Assurance, 296 F.3d 1250, 1254-55 (11th Cir. 2002); see also Piazza v. Ebsco Indus.,

Inc., 273 F.3d 1341, 1347 (11th Cir. 2001) (citing Carter v. W. Publ’g Co., 225 F.3d

1258, 1267 (11th Cir. 2000)) (“It is by now clear that a class representative whose

claim is time-barred cannot assert the claim on behalf of the class.”).

      Claims pursuant to 42 U.S.C. § 1983 are governed by Alabama’s two-year

general personal injury statute of limitations. See, e.g., Owens v. Okure, 488 U.S.

235, 249-50 (1989); Jones v. Preiut & Mauldin, 876 F.2d 1480, 1483 (11th Cir.

1989). Therefore, because Plaintiffs filed their action on March 24, 2016 (see Doc.

1), and because standing is determined as of the time of filing, see Focus on the

Family v. Pinellas Suncoast Transit Auth., 344 F.3d 1263, 1275 (11th Cir. 2003), any

claims that accrued prior to March 24, 2014 are time-barred. A claim accrues “when

the plaintiff knows or has reason to know of the injury which is the basis of the

action.” Corn v. City of Lauderdale Lakes, 904 F.2d 585, 588 (11th Cir. 1990).

      Even assuming that Plaintiffs’ claims were otherwise cognizable, those claims

would have accrued well before March 24, 2014. A full analysis of this issue appears

in the City’s motion for summary judgment and brief in support thereof, which the

City hereby adopts and incorporates by reference. (See Docs. 108 & 109). When

construing the facial sufficiency of the SAC, this Court expressly premised Plaintiffs'

                                           8
        Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 12 of 51




§ 1983 standing on their allegations “that the City of Decatur had a policy of using

its police officers to intimidate individuals at PPS offices.” (Doc. 75 at 17). Yet in

their depositions, the named Plaintiffs each acknowledged that neither City police

officers nor any other City employees ever even spoke to them about fines and costs

imposed in Decatur Municipal Court cases—let alone threatened, harassed, or

arrested them over those amounts—during the limitations period. (See Doc. 109 at

33-34) (citing to evidentiary record). And there is no evidence that any City officials

ever “presided over any proceedings in which they could have informed a defendant

of his rights, appointed counsel, or considered alternative sentences. And certainly,

[city officials] did not sentence jailees . . . .” (Doc. 109 at 36) (quoting McCullough

v. Finley, 907 F.3d 1324, 1335 (11th Cir. 2018)).

        In short, Plaintiffs lack standing to assert their § 1983 claims because there is

no evidence of any violation of the named Plaintiffs’ constitutional rights within the

two-year limitations period.2 See, e.g., Thurman v. Judicial Corr. Servs., Inc., No.

2:12-cv-724-RDP-TFM, 2017 WL 4079039, at *12 (M.D. Ala. Sept. 13, 2017)

(finding no standing to assert claim that probation period was excessive, where


        2
         Although Plaintiffs do not address standing at all, they at times suggest that the imposition
of a particular monthly monitoring fee amounted to a constitutional injury. (See Doc. 114 at 12). But
as explained in more detail infra, the § 1983 claims presented in this actions are not premised on the
imposition of any specific fee, but instead concern allegations that Plaintiffs were threatened,
harassed, intimidated, arrested, and jailed, ostensibly without counsel, for their inability to pay fines.
(See Doc. 41 ¶¶ 141-68). Consequently, Plaintiffs’ standing to assert their § 1983 claims cannot be
premised on that fee.

                                                    9
      Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 13 of 51




evidence showed that neither named plaintiff was actually on probation for longer

than allowed by law during limitations period); see also Franze, 296 F.3d at 1251-55

(reversing certification order where record established that representative plaintiffs’

claims had accrued outside of the statute of limitations).

             ii.    Certification as to Plaintiffs’ State-Law Claim Must Be
                    Denied Because the Named Plaintiffs Failed to Satisfy
                    Mandatory Statutory Prerequisites to That Claim

      A party’s standing to assert a claim—and to serve as a class representative as

to that claim—also hinges on the satisfaction of any procedural prerequisites to the

filing of suit. See Griffin, 823 F.2d at 1482 (holding as to Title VII class claim that

“any analysis of class certification must begin with the issue of standing and the

procedural requirements of Title VII”) (emphasis supplied). Here, Plaintiffs have

failed to satisfy an important procedural requirement necessary to assert their state-

law claim in Count IV. Thus, certification as to that claim must also be denied.

      As the City notes in its brief in support of its motion for summary judgment

(Doc. 109 at 44-47), Alabama law bars a tort claim against a municipality if the claim

is not presented to the City Clerk within six months of accrual. See Ala. Code § 11-

47-23. That notice of claim must also follow certain formal prerequisites set forth by

the Alabama Legislature. See Ala. Code § 11-47-192. These requirements are

mandatory. See, e.g., Hill v. City of Huntsville, 590 So. 2d 876, 876 (Ala. 1991)

(citation omitted). Where a plaintiff has failed to follow these mandatory

                                          10
      Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 14 of 51




requirements before bringing a state-law claim of false imprisonment, courts are

required to dismiss that claim. (See Doc. 109 at 46) (numerous citations omitted).

Because the evidentiary record here establishes that none of the named Plaintiffs filed

a notice of claim before bringing their state-law claim against the City in Count IV

(see id. at 44-45) (citations to record omitted), that claim is barred, and Plaintiffs

cannot serve as class representatives. See Griffin, 823 F.2d at 1482.

      B.     Class Certification Must Be Denied Because Plaintiffs’ Proposed
             Class is Not Adequately Defined or Clearly Ascertainable

      The Eleventh Circuit has long recognized required that a proposed class must

be “adequately defined and clearly ascertainable.” Little, 691 F.3d at 1304 (quotation

omitted). Yet, Plaintiffs have made no effort whatsoever to meet their burden of

showing that their proposed class meets these requirements, and they cannot satisfy

these threshold requirements in any event.

             i.     Plaintiffs’ Proposed Class is Not Adequately Defined

      A class is not adequately defined if the proposed class definition is so

overbroad that it is “not limited in any way” to the purported wrongdoing forming the

basis of the claim. See, e.g., Walewski v. Zenimax Media, Inc., 520 F. App’x 857,

861 (11th Cir. 2012). Thus, if the proposed class would include a substantial number

of people who were not in any way affected by the alleged wrongful conduct, such

that those individuals whose rights were allegedly violated would make up a small


                                          11
      Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 15 of 51




subset of that class, then the class is not adequately defined. See id.

      In Ray, the plaintiffs sought to certify a class of individuals who were assigned

to privately-administered probation “and who served more than 24 months on any

single probation sentence.” Ray, 2019 WL 4689214, at *11. But as U.S. District

Court Judge R. David Proctor observed, “[u]nder Alabama law, there is not a blanket

prohibition of any [probation] sentence exceeding twenty-four months,” given that

tolling of probation is permissible under certain circumstances. Id. at *13. Because

the plaintiffs did not propose a class that was defined to account for tolling, Judge

Proctor correctly concluded that the class could not be certified. Id. at *13-14.

      Similarly, in Walewski, after discovering a video game defect, the plaintiff

brought a claim against companies that marketed the game. See 502 F. App’x at 859.

The plaintiff proposed a class including everyone who purchased the game,

“presumably from anyone, anywhere, at any time—whether or not they ever were

injured by (or experienced) the alleged [a]nimation [d]efect.” Id. at 861. The Eleventh

Circuit affirmed the district court’s determination that this class definition was

overbroad, not just because it was not limited to those affected by the defect, but also

because it was not limited to persons who purchased from the defendants. Id. As the

court concluded, the class definition was “unworkable” because “it impermissibly

include[d] members who have no cause of action as a matter of law.” Id.

      Here, Plaintiffs propose a class encompassing all traffic or misdemeanor

                                          12
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 16 of 51




defendants who, over an eleven-year period, were sentenced to financial obligations

by the Decatur Municipal Court and placed on probation supervised by PPS. (See

Doc. 114 at 3, 31). But as in Walewski and Ray, Plaintiffs’ proposed class is

overbroad in that it is not tailored to the specific claims brought in the SAC and does

not account for class members who were not harmed by any unconstitutional conduct,

let alone the conduct alleged in the SAC.3 This overbroadness creates definitional

problems for Plaintiffs’ class before one even proceeds to the Rule 23(a) inquiry.

       For example, Plaintiffs’ Fourteenth Amendment claim centers on allegations

that the City threatened and jailed defendants assigned to PPS-supervised probation

“because of their inability to pay” fines and costs (Doc. 41 ¶¶ 141-47), and their

Fourth Amendment and false arrest claims are premised on the City’s alleged arrest

of PPS-supervised defendants “who cannot pay fees and fines” (id. ¶¶ 148-55). But

Plaintiffs’ proposed class definition would encompass everyone supervised by PPS

after receiving a sentence including Decatur Municipal Court fines, whether or not

that person could not afford to pay those fines, and whether or not that person was

every threatened, arrested, or jailed by the City on that basis. In other words, every

person who was ever supervised by PPS after receiving a sentence of fines would be


       3
          Notably, Alabama law does not bar municipal courts from including fees, fines, or costs as
part of a sentence and does not prohibit privately administered probation services. Cf. Ray, 2019 WL
4689214, at *13-14; Ray v. Judicial Corr. Servs., Inc., No. 2:12-cv-2819-RDP, 2017 WL 660842,
at *11 & n.17 (N.D. Ala. Feb. 17, 2017).

                                                13
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 17 of 51




a class member, even if that person has no cause of action. Because such a class

definition is inherently “unworkable,” see Walewski, 502 F. App’x at 861, Plaintiffs

have failed to adequately define their class, and certification must be denied.

              ii.    Plaintiffs’ Proposed Class is Not Clearly Ascertainable

       Plaintiffs have also failed to meet their “preliminary burden” to show that their

proposed class is clearly ascertainable. See Little, 691 F.3d at 1304. “The threshold

issue of ‘ascertainability,’ relates to whether the putative class can be identified: ‘[a]n

identifiable class exists if its members can be ascertained by reference to objective

criteria.’” Ray, 2019 WL 4689214, at *12 (quoting Bussey v. Macon Cnty.

Greyhound Park, Inc., 562 F. App’x 782, 787 (11th Cir. 2014)). To satisfy this

requirement, “the plaintiff must propose an administratively feasible method by which

class members can be identified.” Karhu, 621 F. App’x at 947; Bussey, 562 F. App’x

at 787; Ray, 2019 WL 4689214, at *12; see also, e.g., Stein v. Monterey Fin. Servs.,

Inc., No. 2:13-cv-1336-AKK, 2017 WL 412874, at *3-4 (N.D. Ala. Jan. 31, 2017);

Moore v. Walter Coke, Inc., 294 F.R.D. 620, 625 (N.D. Ala. 2013). “‘Administrative

feasibility’ means ‘that identifying class members is a manageable process that does

not require much, if any, individual inquiry.’” Bussey, 562 F. App’x at 787.

       “A plaintiff cannot establish ascertainability simply by asserting that class

members can be identified using the defendant’s records; the plaintiff must also

establish that the records are in fact useful for identification purposes, and that

                                            14
      Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 18 of 51




identification will be administratively feasible.” Karhu, 621 F. App’x at 948. Further,

      a plaintiff cannot satisfy the ascertainability requirement by proposing
      that class members self-identify (such as through affidavits) without first
      establishing that self-identification is administratively feasible and not
      otherwise problematic. The potential problems with
      self-identification-based ascertainment are intertwined. On the one hand,
      allowing class members to self-identify without affording defendants the
      opportunity to challenge class membership “provide[s] inadequate
      procedural protection to . . . [d]efendant[s]” and “implicate[s their] due
      process rights.” On the other hand, protecting defendants’ due-process
      rights by allowing them to challenge each claimant’s class membership
      is administratively infeasible, because it requires a “series of mini-trials
      just to evaluate the threshold issue of which [persons] are class
      members.” A plaintiff proposing ascertainment via self-identification,
      then, must establish how the self-identification method proposed will
      avoid the potential problems just described.

Id. at 948-49 (internal citations omitted).

      Here, Plaintiffs have proposed no method whatsoever for ascertaining potential

class members, let alone an administratively feasible method for doing so. Plaintiffs

do not even identify records—in any party’s possession—that would allow for the

Court or the parties to ascertain the members of an appropriately defined class by

objective criteria and with minimal individualized inquiry. See, e.g., Bussey, 562 F.

App’x at 787. Indeed, Plaintiffs do not make any showing that any such records exist

that “are in fact useful” for this purpose. See Karhu, 621 F. App’x at 948. Finally,

while Plaintiffs cite a purported list of class members (See Doc. 114 at 14), that list

appears to be based on nothing more than their own initial disclosures, without any

indication as to whether the individuals on that list really are class members or how

                                          15
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 19 of 51




their identities were ascertained. Because ascertainability is a threshold requirement,

see Little, 691 F.3d at 1304, Plaintiffs’ failure to even address this issue constitutes

waiver and requires denial of their motion. See Cont’l Tech. Servs., Inc. v. Rockwell

Int’l Corp., 927 F.2d 1198, 1199 (11th Cir. 1991); see also U.S. Steel Corp. v. Astrue,

495 F.3d 1272, 1287 n.13 (11th Cir. 2007) (quotation omitted).4

       C.     Class Certification Must Be Denied Because Plaintiffs Have Not
              Established Numerosity

       Even if Plaintiffs’ could establish standing, and even if they could show that

any proposed class was adequately defined and clearly ascertainable, the Court must

still undertake “a rigorous analysis of the [R]ule 23 prerequisites,” including Rule

23(a)’s numerosity requirement. See Vega, 564 F.3d at 1266. “[M]ere allegations of

numerosity are insufficient to meet this prerequisite . . . .” See id. at 1267 (quotation

omitted). Although “‘a plaintiff need not show the precise numbers of members in the

class’ . . . [n]evertheless, a plaintiff bears the burden of making some showing,

affording the district court the means to make a supported factual finding, that the

class actually certified meets the numerosity requirement.” Id. (emphasis in original).

Put another way, Plaintiffs cannot simply assert numerosity—they must establish

numerosity, through reference to an adequately developed factual record. See id.



       4
        Nor may Plaintiffs raise this argument for the first time in any reply brief. See, e.g.,
Tallahassee Mem’l Reg’l Med. Ctr. v. Bowen, 815 F.2d 1435, 1446 n.16 (11th Cir. 1987).

                                              16
      Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 20 of 51




      Thus, the Court may not “assume” that a class would be numerous, even if

context makes it “tempting” to do so. See id. at 1267-68 (chastising district court for

assuming that class of Florida-based employees of large corporation would be

sufficiently numerous). Instead, “a plaintiff still bears the burden of establishing

every element of Rule 23, and a district court’s factual findings [as to numerosity]

must find support in the evidence before it.” See id. An inference of numerosity that

is not sufficiently supported by the record amounts to “sheer speculation,” and

certification in that context amounts to an abuse of discretion. See id.

      Conclusory allegations regarding the number of potential class members,

without “any evidence of how [plaintiffs] arrived at that number,” are the sort of

“purely speculative” assertions that cannot establish numerosity. See, e.g., Haight v.

Bluestem Brands, Inc., 2015 WL 12830482 (M.D. Fla. May 14, 2015) (denying

certification where plaintiff’s evidence was inadequate to show that proposed class

was sufficiently numerous); see also, e.g., Hill v. T-Mobile USA, Inc., No. 2:09-CV-

1827-VEH, 2011 WL 10958888, at *11-12 (N.D. Ala. May 16, 2011) (denying

certification in “the absence of any substantiating evidence of numerosity”); Thorne

v. Accounts Receivable Mgmt., Inc., 282 F.R.D. 684, 693-94 (S.D. Fla. 2012) (same);

Harris v. Liberty Cmty. Mgmt., Inc., 2011 WL 13318839, at *8 (N.D. Ga. Mar. 8,

2011) (rejecting numerosity assertions made “in a conclusory fashion and without

citing to any evidence,” other than “affidavits” not in the record). Further, where a

                                          17
        Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 21 of 51




plaintiff provides a mere list of purported class members, but fails to provide

sufficient evidence showing that the entries on the list are actually class members,

numerosity has not been shown. See Sliwa v. Bright House Networks, LLC, 333

F.R.D. 255, 273 (M.D. Fla. 2019) (denying certification where plaintiff “presume[d],”

but “failed to establish” via evidence, that lengthy list disclosed in discovery

consisted of class members) (emphasis supplied).

        Here, Plaintiffs premise their numerosity allegations entirely on a list of

persons disclosed by Plaintiffs themselves in unsworn initial disclosures. (See Doc.

114) (citing Exh. 4 thereto). However, Plaintiffs provide no evidence showing that

these individuals are actually members of any putative class. See Sliwa, 333 F.R.D.

at 273. Indeed, Plaintiffs have provided no evidence whatsoever showing where these

names come from or how these individuals were identified.5 They also have not

provided evidence as to whether any of those individuals were ever on probation

supervised by PPS, whether they were ever threatened or harassed by the City for

failing to pay court-imposed fines, whether they were arrested by Decatur police


        5
         Plaintiffs certainly did not get these names from the City’s records. In response to Plaintiffs’
request for production, which specifically sought certain information pertaining to probationers from
March 24, 2014 to the present, the City made all municipal court files from that period in its
possession available for inspection by Plaintiffs. (See Exh. A, Response to RFP, at 3-4). Because the
City’s records consist of tens of thousands of documents, the City agreed to allow Plaintiffs’ counsel
to inspect these documents at a mutually agreeable time and encouraged Plaintiffs “to bring mobile
copying equipment or to work collaboratively with counsel for [the City] to identify which files
plaintiffs’ counsel requests for copying and production.” (See id.). However, Plaintiffs’ counsel
never sought to inspect or copy these documents before class discovery ended.

                                                  18
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 22 of 51




during the limitations period (or at all), whether such arrests were made for failing to

pay court-imposed amounts, whether those individuals were ever jailed for failure to

pay, or whether any such failure to pay was due to an actual inability to pay. See, e.g.,

id. (rejecting presumptions that list consisted of actual class members, without

evidence to that effect); Haight, 2015 WL 12830482, at *5 (plaintiff must provide

“evidence of how he arrived at that number”).

      Again, Plaintiffs cannot just tell the Court that their proposed class is

sufficiently numerous—they must prove it. Vega, 564 F.3d at 1267 (holding that

“mere allegations of numerosity are insufficient”). But instead of doing so, Plaintiffs

present nothing more than an unsworn list of unclear origin, without any evidence

that the people on that list really are class members. Plaintiffs’ “sheer speculation”

as to numerosity falls far short of meeting their burden to prove, by a preponderance

of the evidence, that their proposed class is sufficiently numerous. See id.

Certification must therefore be denied.

      D.     Class Certification Must Be Denied Because Plaintiffs Cannot
             Establish Commonality

      Under the Rule 23(a)(2) commonality requirement, a plaintiff must show that

there are “questions of law or fact common to the class.” Vega, 564 F.3d at 1268

(quoting Fed. R. Civ. P. 23(a)(2)). This generally means that the class action “must




                                           19
      Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 23 of 51




involve issues that are susceptible to class-wide proof.” Murray, 244 F.3d at 811. The

Supreme Court has recently elaborated on the commonality inquiry as follows:

      Th[e] language [of Rule 23(a)(2)] is easy to misread, since any
      competently crafted class complaint literally raises common questions.
      For example: Do all of us plaintiffs indeed work for Wal–Mart? Do our
      managers have discretion over pay? Is that an unlawful employment
      practice? What remedies should we get? Reciting these questions is not
      sufficient to obtain class certification. Commonality requires the
      plaintiff to demonstrate that the class members have suffered the same
      injury. This does not mean merely that they have all suffered a violation
      of the same provision of law. . . . Quite obviously, the mere claim by
      employees of the same company that they have suffered a [cognizable]
      injury, or even a disparate-impact Title VII injury, gives no cause to
      believe that all their claims can productively be litigated at once. Their
      claims must depend upon a common contention—for example, the
      assertion of discriminatory bias on the part of the same supervisor. That
      common contention, moreover, must be of such a nature that it is
      capable of classwide resolution—which means that determination of its
      truth or falsity will resolve an issue that is central to the validity of each
      one of the claims in one stroke.

      “What matters to class certification . . . is not the raising of common
      ‘questions’—even in droves—but rather, the capacity of a class-wide
      proceeding to generate common answers apt to drive the resolution of
      the litigation. Dissimilarities within the proposed class are what have
      the potential to impede the generation of common answers.”

Dukes, 564 U.S. 349-50 (quotations and alterations omitted) (emphasis supplied).

      As this explication of the Rule 23 commonality standard demonstrates, a

“common question” for Rule 23(a)(2) purposes is not simply a broad question of

shared identity between putative class members if the shared characteristic is not “apt

to drive the resolution of the litigation.” See id.; see also Ray, 2019 WL 4689214, at


                                           20
        Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 24 of 51




*16 (noting that Dukes “unquestionably raised the bar on what a plaintiff must show

to establish commonality”). Rather, “the common question for commonality

purposes” must generate answers that bear some “central” nexus to the claims for

which the class is to be certified. See, e.g., Venerus v. Avis Budget Car Rental, LLC,

723 F. App’x 807, 815 (11th Cir. 2018).

       Plaintiffs’ proposed class definition appears to suggest a single common

question: whether the putative class members were sentenced in Decatur Municipal

Court to both PPS-supervised probation and court-imposed fines and fees. (See Doc.

114 at 3).6 However, under the standard outlined in Dukes, an answer in the

affirmative to this purportedly common question does nothing to establish that

putative class members “have suffered the same injury” alleged in Plaintiffs’ claims

against the City. See id. at 350.

       Consider Count I, Plaintiffs’ Fourteenth Amendment claim. Certainly someone

pursuing a claim that he was jailed for an alleged inability to pay fines through his

PPS-supervised probation (see Doc. 41 ¶ 142) must first prove that he was sentenced

to fines and PPS-supervised probation. But this is functionally indistinguishable from

saying that a person claiming employment discrimination by Wal-Mart must first


       6
         Plaintiffs also suggest that a “monthly monitoring fee” was common to class members. (See
Doc. 114 at 17). But as explained in more detail infra, the issue of the monitoring fee is not only an
individualized question, it is totally irrelevant to their claims, and therefore not “central to the
validity” of those claims for commonality purposes.

                                                 21
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 25 of 51




prove that she was employed by Wal-Mart. See Dukes, 564 U.S. at 349. As the

Supreme Court has observed, answering these questions in the affirmative does not

go towards establishing that either plaintiff has “suffered the same injury”

contemplated by the claim at issue. Id. at 350. For example, a putative class member

under this definition may have never been arrested or jailed at all following her

sentencing, or she may have been subsequently arrested on charges unrelated to a

failure to pay fines, or she may have been arrested after willfully refusing to pay fines

despite having the means to do so. Just as the fact of previous employment was not

“central to the validity” of the sex discrimination claim in Dukes, the mere fact of a

putative class member’s sentence to pay fines is not “central to the validity” of his

claim that he was subsequently jailed for being unable to pay that fine. Id. at 349-50.

      Indeed, the Supreme Court has recognized that the sorts of issues implicated

by Bearden claims under the Fourteenth Amendment are highly individualized, since

      the reasons for non-payment[] [are] of critical importance here. If the
      probationer has willfully refused to pay the fine or restitution when he
      has the means to pay, the State is perfectly justified in using
      imprisonment as a sanction to enforce collection. Similarly, a
      probationer’s failure to make sufficient bona fide efforts to seek
      employment or borrow money in order to pay the fine or restitution may
      reflect an insufficient concern for paying the debt he owes to society for
      his crime. In such a situation, the State is likewise justified in revoking
      probation and using imprisonment as an appropriate penalty for the
      offense. But if the probationer has made all reasonable efforts to pay the
      fine or restitution, and yet cannot do so through no fault of his own, it
      is fundamentally unfair to revoke probation automatically without
      considering whether adequate alternative methods of punishing the

                                           22
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 26 of 51




       defendant are available.

See Bearden v. Georgia, 461 U.S. 660, 668-69 (1983) (internal citations omitted).

       This case therefore differs substantially from Ray, in which the parties did not

dispute commonality. See 2019 WL 4689214, at *16. With respect to their Fourteenth

Amendment and Sixth Amendment claims, the plaintiffs in Ray pointed to record

evidence to substantiate their arguments of “common evidence” and “common proof.”

See id.7 By contrast, Plaintiffs have pointed to nothing in the record sufficient to

prove, by a preponderance of the evidence, that the proposed class members share

common questions that could yield common answers that are “central to the validity

of [their] claims.” See Dukes, 564 U.S. at 350.

       Instead, this case more closely resembles Hurt v. Shelby County Board of

Education, No. 2:13-CV-230-VEH, 2014 WL 4269113 (N.D. Ala. Aug. 21, 2014),

in which U.S. District Court Judge Virginia E. Hopkins denied certification due to an

absence of commonality. That action centered on claims that a teacher formerly

employed by the defendant school board had abused students. See Hurt, 2014 WL

4269113, at *1. The plaintiffs proposed a class that included not just students who

had suffered or witnessed abuse by the teacher, but also other students who had

purportedly been indirectly “exposed to a sexually hostile educational environment.”

       7
         See also Pls.’ Memorandum of Points and Authorities in Support of Motion for Class
Certification, Ray v. Judicial Corr. Servs., Inc., 2:12-cv-2819-RDP, Doc. 709 at ECF 32, 34 (N.D.
Ala. Oct. 22, 2018) (arguing that allegations were “corroborated” by evidence).

                                               23
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 27 of 51




See id. at *11. Judge Hopkins found that depending on the circumstances, each

student would have suffered “fundamentally different injuries,” meaning that the

purported common thread—having been a student of the school board—had no

bearing on “whether the class plaintiffs suffered the same injuries and whether those

injuries permit common answers.” See id. at *11-12 (“[P]laintiffs may not abstract the

commonality inquiry to this level. The court must instead discern whether they were

all denied educational opportunities in similar ways.”). Without more, commonality

could not be established based merely on the students’ shared characteristics:

      There are, to be sure, certain similarities within the plaintiffs’ proposed
      class. They are all females, they were all (at different times) fourth
      graders at schools within Shelby County, and their gravamen in every
      case concerns the conduct of [the teacher] and the Board . . . . The class
      plaintiffs also all invoke Title IX and claim relief under its provisions.
      These commonalities, however, are insufficient—as is obvious from the
      Supreme Court’s explanation [in Dukes]. It is not enough that the
      plaintiffs are all of the same sex, lived and went to school within the
      same locality, and invoke the same law against the same defendants.
      What is dispositive is whether they “suffered the same injury,” such that
      they are essentially voicing a common contention (or contentions)
      against the defendants and can consequently secure class-wide relief.
      Such is not the case in the present action.

Id. at *10 (internal citation omitted).

      The same is true here. While Plaintiffs’ putative class members share “certain

similarities” in that each person was sentenced to probation and court-imposed fines,

Plaintiffs have not shown that this common characteristic can yield a common answer

“capable of classwide resolution [such that] determination of its truth or falsity will

                                          24
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 28 of 51




resolve an issue that is central to the validity of each one of the claims in one stroke.”

Dukes, 564 U.S. at 350 (emphasis supplied). For this reason, and because Plaintiffs

motion identifies no other “common question for commonality purposes,”

certification is not proper. See Venerus, 723 F. App’x at 815.

      E.     Class Certification Must Be Denied Because Plaintiffs’ Claims
             Are Not Typical of Class Claims

      “[T]ypicality measures whether a sufficient nexus exists between the claims of

the named representatives and those of the class at large.” Vega, 564 F.3d at 1275.

“A sufficient nexus is established if the claims or defenses of the class and the class

representative arise from the same event or pattern or practice and are based on the

same legal theory.” Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337

(11th Cir. 1984). Thus, while commonality “refers to the group characteristics of the

class as a whole,” typicality “refers to the individual characteristics of the named

plaintiff[s] in relation to the class.” Piazza, 273 F.3d at 1346.

      “Typicality also encompasses the question of the named plaintiff’s standing,

for ‘[w]ithout individual standing to raise a legal claim, a named representative does

not have the requisite typicality to raise the same claim on behalf of a class.’” Id.

(quoting Prado-Steiman, 221 F.3d at 1279). Therefore, “[i]f [a representative

plaintiff’s] claim is time-barred, he cannot assert the claim against [defendants] on

behalf of the class.” Id. at 1347; see also, e.g., Tarvin v. DirecTV, 2:15-cv-1237-


                                           25
      Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 29 of 51




AKK, 2016 WL 6246813, at *5 (N.D. Ala. Sept. 13, 2016).

      For the reasons stated supra, the named Plaintiffs’ claims are not typical of any

such claims brought by members of the proposed class because Plaintiffs lack

standing. As to Plaintiffs’ § 1983 claims, there is no evidence of any underlying

Fourteenth Amendment, Fourth Amendment, or Sixth Amendment violation

involving any of the named Plaintiffs within two years of the original filing date of

Plaintiffs’ complaint, and any alleged conduct occurring before that date is plainly

barred by the statute of limitations. (See Doc. 109 at 31-34); see also Jones, 876 F.2d

at 1483. Similarly, Plaintiffs lack standing to pursue their state-law claim because

they failed to provide proper notice of their claims to the City as required under state

law. (See Doc. 109 at 44-47); see also, e.g., Hill, 590 So. 2d at 876 (citing Ala. Code

§§ 11-47-23, -192). “Without individual standing to raise a legal claim,” Plaintiffs

may not proceed as class representatives. See Prado-Steiman, 221 F.3d at 1279.

      Relatedly, Plaintiffs cannot satisfy the typicality requirements of Rule 23(a)(3)

because the City is entitled to summary judgment on the merits as to the named

Plaintiffs’ individual claims. (See Doc. 109 at 34-44) (§ 1983 claims); (id. at 47-49)

(state-law claim). Simply put, since Plaintiffs did not suffer a cognizable injury, they

are not “typical” of those who ostensibly did. Because Plaintiffs have not identified

any other possible class representatives, they have failed to meet their burden to show

that certification is proper. See, e.g., Brown, 817 F.3d at 1234.

                                          26
        Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 30 of 51




        F.      Because Plaintiffs Do Not Seek Injunctive or Declaratory Relief
                At All, Certification Under Rule 23(b)(2) Must Be Denied

        Somewhat absurdly, Plaintiffs contend that they are entitled to certification

under Fed. R. Civ. P. 23(b)(2) because injunctive or declaratory relief is purportedly

the “predominant”8 form of relief they seek. (See Doc. 114 at 22-24). However, this

Court has already found that “the plaintiffs have not specifically requested

declaratory or injunctive relief in the operative complaint.” (Doc. 75 at 17)

(emphasis supplied). The law of the case bars Plaintiffs’ eleventh-hour effort to assert

the existence—let alone predominance—of a request for injunctive or declaratory

relief, and the Court must deny Rule 23(b)(2) certification without further discussion.

        Even if Plaintiffs’ SAC could somehow be construed as seeking declaratory or

injunctive relief, certification of a Rule 23(b)(2) class is not appropriate. Just five

months ago, the Eleventh Circuit confronted a similar request for Rule 23(b)(2)

certification in AA Suncoast. That case concerned a Florida law providing that

injured motorists who suffered an emergency medical condition (“EMC”) were

entitled to $10,000 in personal injury benefits; otherwise, such benefits were capped

at $2,500. See AA Suncoast, 938 F.3d at 1172. The plaintiffs alleged that the


       8
         The Supreme Court has rejected the “predominance” test for Rule 23(b)(2) certification, and
it has even cast doubt on the Eleventh Circuit’s “stricter” test allowing for monetary relief that is
“incidental” to injunctive relief. See AA Suncoast, 938 F.3d at 1174 n.2, 1177 n.5 (citing Dukes, 564
U.S. at 365-66). For the reasons stated here, Plaintiffs are not entitled to Rule 23(b)(2) certification
regardless of the standard applied.

                                                  27
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 31 of 51




defendant insurance carrier had relied on negative EMC determinations by improper

providers in order to limit their benefits. See id. The plaintiffs brought a claim

seeking an order declaring that the carrier’s EMC practices were unlawful and

restoring the higher coverage limits for affected policies. See id. at 1173. The

plaintiffs then sought, and the district court granted, certification of a Rule 23(b)(2)

class consisting of claimants (and their healthcare provider assignees) whose benefits

had been capped due to negative EMC determinations. See id.

      On interlocutory appeal, the Eleventh Circuit reversed, finding three grounds

to conclude that the plaintiffs had disingenuously styled a damages class as one

seeking injunctive relief. See id. at 1175. First, the court noted that plaintiffs’ theory

of standing was premised entirely on past harms, supported by allegations that the

carrier had “‘denied each Class member a fair opportunity’ to prove an entitlement

to benefits over $2,500” and thereby “injured” the class members. See id. at 1176.

“What [plaintiff] is not saying in that statement,” the court observed, “is that it has an

interest in the proper handling of future claims. Instead, it has an ongoing interest in

getting paid for past claims that have been rejected.” See id. Second, the court

recognized that the plaintiffs’ request for relief—seeking reinstatement of

coverage—only “look[ed] backward” to address “an injury already suffered.” See id.

at 1176-77. Third, the Eleventh Circuit held that the “class definition itself reveals

that [plaintiff] is seeking retrospective relief,” as it was only defined to include

                                           28
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 32 of 51




claimants and providers who had previously been harmed. See id. at 1177-78

(emphasis supplied). “In the end,” the court held,

       the retrospective nature of [plaintiff’s] class and claim make clear that
       an injunction is not the right remedy in this case—indeed, it is not really
       the remedy that [plaintiff’s] class is seeking. And because an injunction
       is not the right remedy, Rule 23(b)(2) is not the right path to class
       certification . . . .

Id. at 1178.

       For the same reasons—looking to Plaintiffs’ assertions of injury, requests for

relief, and class definition—it is clear that injunctive relief “is not really the remedy

that [Plaintiffs’] class is seeking.” See id. Plaintiffs’ SAC is awash with allegations

concerning past harm, without any expression of concern that the conduct alleged

therein was likely to occur again in the future. (See, e.g., Doc. 41 ¶¶ 25-140). Each

claim against the City expressly seeks “an award of damages,” without any explicit

mention of injunctive relief. (See Doc. 41 ¶¶ 146, 154, 161, 168); (see also Doc. 75

at 17). Even where discussing certification under Rule 23(b)(2), the SAC includes no

reference to future harms and no true demand for future relief; indeed, punitive

damages for past harms are the only form of relief discussed in that section of the

SAC, or anywhere else.9 (See id. at 28-29).


       9
        Plaintiffs’ passing request that the Court “enjoin[]” certain conduct, made in the prefatory
paragraphs of the SAC (see Doc. 41 ¶ 11-12), does not change this conclusion. See AA Suncoast,
938 F.3d at 1176-77 (“[J]ustifying a class that is all about damages with a de minimis request for
injunctive relief is like trying to prop up a tower with a toothpick.”).

                                                29
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 33 of 51




      As in AA Suncoast, matters outside of the pleadings confirm that Plaintiffs’

ostensible request for injunctive relief is merely “a fig leaf attempting to cover [their]

demand for past relief.” See 938 F.3d at 1177. Plaintiffs’ proposed class encompasses

only persons who allegedly suffered past harms, including those who “incurred court-

imposed financial obligations” and “were supervised on probation” by PPS. (Doc.

114 at 3). “Nothing in that definition envisions future harm.” AA Suncoast, 938 F.3d

at 1177. And the undisputed evidence shows that there is no likely prospect for future

harm—the City’s Contract with PPS expired years ago, and the City has not provided

probation services for the Decatur Municipal Court since that time. (Alexander Aff.,

Doc. 110-1, ¶ 7). “The chance that lightning might strike twice is not enough to

justify injunctive relief.” AA Suncoast, 938 F.3d at 1177.

      “[N]o amount of hammering can make [Plaintiffs’] square peg fit into Rule

23(b)(2)’s round hole.” Id. at 1175. Plaintiffs do not demand damages as incidental

relief; it is the only relief they seek. Certification under Rule 23(b)(2) must be denied.

      G.     Certification Under Rule 23(b)(3) Must Be Denied Because
             Plaintiffs Have Failed to Show That Common Questions
             Predominate Over Individualized Inquiries

      In addition to the mandates of Rule 23(a), “Rule 23(b)(3) imposes two

additional requirements: a plaintiff must show ‘predominance’ and ‘superiority.’”

Ray, 2019 WL 4689214, at *18. “Common issues can predominate only if they have

a ‘direct impact on every class member’s efforts to establish liability that is more

                                           30
      Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 34 of 51




substantial than the impact of individualized issues in resolving the claim or claims

of each class member.’” Carriuolo v. Gen. Motors Co., 823 F.3d 977, 985 (11th Cir.

2016) (citation omitted). To satisfy this standard, Plaintiffs must (1) identify the

elements of the relevant claims and defenses; (2) point to evidence that will be

offered to prove these elements in order to classify these issues as either common

questions, where “the same evidence will suffice for each member,” or individual

questions, “where the evidence will var[y] from member to member”; and (3) prove,

by a preponderance of the evidence, that common questions will predominate over

individual questions. Brown, 817 F.3d at 1234; Ray, 2019 WL 4689214, at *18-19.

      Plaintiffs have not met this standard. The record establishes that individual

questions concerning standing and the elements of each claim will fully predominate

over any purported common issues. Accordingly, certification must be denied.

             i.    Standing

      Just as a named class representative’s lack of standing will preclude a finding

of typicality, so may a putative class member’s lack of standing preclude a finding of

predominance under Rule 23(b)(3). Although justiciability concerns are not

necessarily triggered at the certification stage if some class members lack standing,

      on the other hand, [Eleventh Circuit] case law does not suggest that the
      absent class members’ standing is entirely irrelevant. In some cases,
      whether absent class members can establish standing may be
      exceedingly relevant to the class certification analysis required by
      Federal Rule of Civil Procedure 23. . . . Among the factors that we have

                                         31
      Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 35 of 51




      directed district courts to consider before certifying a class are “how the
      class will prove causation and injury and whether those elements will be
      subject to class-wide proof,” since “[t]he issue of liability . . . includes
      not only the question of violation, but also the question of fact of
      injury.” If many or most of the putative class members could not show
      that they suffered an injury fairly traceable to the defendant’s
      misconduct, then they would not be able to recover, and that is
      assuredly a relevant factor that a district court must consider when
      deciding whether and how to certify a class.

Cordoba v. DIRECTV, LLC, 942 F.3d 1259, 1272-73 (11th Cir. 2019) (emphasis

supplied).

      The Eleventh Circuit’s recent decision in Cordoba establishes that the standing

of putative class members is not only a factor the Court must consider, it is also “an

individualized issue” that, depending on the circumstances, “may predominate over

common issues susceptible to class-wide proof.” See id. at 1275. In particular, the

issue of standing “poses a powerful problem under Rule 23(b)(3)’s predominance

factor,” id. at 1273, “when it appears that a large portion of the class does not have

standing, as it seems at first blush here, and making that determination for these

members of the class will require individualized inquiries.” Id. at 1277. Because of

these concerns, “a class should not be certified if it is apparent that it contains a

great many persons who have suffered no injury at the hands of the defendant.” See

id. at 1276 (quoting Kohen v. Pac. Inv. Mgmt. Co., LLC, 571 F.3d 672, 677 (7th Cir.

2009)) (bold emphasis supplied, underlined emphasis in Cordoba).



                                          32
      Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 36 of 51




      This case presents the exact same standing and predominance problems

addressed in Cordoba. Although Plaintiffs’ proposed class encompasses all persons

sentenced to certain obligations from May 2004 through December 2015, a putative

member will not have standing to pursue any § 1983 claims in this action unless her

claims accrued no earlier than March 24, 2014. Since the maximum probation period

for misdemeanor offenses under Alabama law is generally two years, see Ala. Code

§ 15-22-54(a), it is highly unlikely that any putative class member who was last

sentenced between May 2004 and March 23, 2012 suffered a cognizable injury on or

after March 24, 2014. Consequently, the vast majority of putative class members

would almost certainly be time-barred from asserting any § 1983 claims in this action.

And it is no answer to say that many of these otherwise time-barred members could

assert the continuing violations doctrine or some other exception to the general

accrual rules; if anything, that only highlights that the Court could become hopelessly

mired in countless individual accrual analyses in order to satisfy the dictates of

Article III. See Cordoba, 942 F.3d at 1274. One way or another, individual standing

issues would quickly predominate over any purported common questions.

      Even if a proper temporal limitation were included in Plaintiffs’ class

definition, it is still apparent that a majority of class members would lack standing to

pursue the claims at issue here. In Cordoba, the claims at issue concerned marketing

phone calls to persons who had previously requested not to receive those calls, but

                                          33
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 37 of 51




the plaintiff sought to certify a class of all individuals who received multiple phone

calls from the defendant’s telemarketer. See id. at 1265-66. From the face of the

filings before it—and absent any evidence to the contrary—the Eleventh Circuit

recognized that it was highly probable that “many,” if not “a majority,” of persons

who received multiple phone calls from the telemarketer had not affirmatively

requested to be added to a do-not-call list. See, e.g., id. at 1275-77 (citing, e.g.,

Kohen, 571 F.3d at 677) (“[A] class should not be certified if it is apparent that it

contains a great many persons who have suffered no injury at the hands of the

defendant.”). Similarly, it is highly likely that “many” (“even a majority”) of the

individuals sentenced to PPS-supervised probation were not subsequently arrested

and jailed due to an inability to pay court-ordered fines—and most importantly,

despite bearing the burden here, Plaintiffs point to nothing in the record showing

otherwise. On these grounds alone, Plaintiffs have failed to satisfy the predominance

requirement of Rule 23(b)(3), and certification is inappropriate.

             ii.   Monthly Monitoring Fees

      Even setting aside the concerns raised by the Eleventh Circuit in Cordoba,

Plaintiffs have not really articulated an analysis of their Rule 23(b)(3) burden. Indeed,

Plaintiffs spend just two paragraphs on their predominance analysis. (Doc. 114 at

29). Even more bizarrely, Plaintiffs focus their analysis on a single purported

“common legal theory” concerning the monthly monitoring fee imposed in some PPS-

                                           34
        Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 38 of 51




supervised cases by order of the Decatur Municipal Court. (See id.). In fact, a casual

observer could be forgiven for inferring from Plaintiffs’ motion that this entire case

depends on the propriety of this particular monthly fee. (Id. at 12) (“The additional

and recurring $35.00 monthly monitoring fee . . . is an unconstitutional [sic].”); (id.

at 17) (“The instant case involves a prospective class of persons who claim they are

entitled to compensation as a result of the monthly monitoring fee.”); (id. at 29) (“The

common legal theory is based on the monitoring fees for one’s poverty.”).

       But this is not the case, and Plaintiffs’ argument fails to establish predominance

on multiple grounds. First, the allegations of Plaintiffs’ SAC make crystal clear that

their theory of this case is not dependent on the imposition of any particular fee, but

on the City’s alleged threats, harassment, intimidation, arrests, and jailing of Decatur

Municipal Court defendants for a purported inability to pay any court-imposed fines

and fees. (See Doc. 41 ¶¶ 141-68). Put another way, the monthly monitoring fee is

irrelevant to this case and has nothing to do with the predominance analysis.10

       10
         On the other hand, if Plaintiffs had premised their claims against the City on the theory that
the monthly monitoring fee was unlawful, the City would be entitled to judgment as a matter of law,
and the entire question of certification would become moot. As Judge Proctor has recognized,
monthly probation supervision fees paid to private companies are not prohibited by law. See Ray
v. Judicial Corr. Servs., Inc., 270 F. Supp. 3d 1262, 1301 (N.D. Ala. Sept. 12, 2017). This very
Court, relying on the same authorities cited by Judge Proctor, has already held that “PPS had a lawful
claim to fines and fees,” including the monthly monitoring fee. (See Doc. 75 at 23) (Ala. Code
§§ 12-14-13(d)(7) and 12-14-13(I)). For these reasons, courts have dismissed a variety of claims
premised on such fees. (See id.) (Hobbs Act claim); Ray, 270 F. Supp. 3d at 1302 (Fourteenth
Amendment claim); see also, e.g., Hamilton v. Judicial Corr. Servs., LLC, No. 2:18-cv-933-RDP,
2019 WL 5963473, at *4-5 (N.D. Ala. Nov. 13, 2019) (state-law money had and received claim);
Woods v. Judicial Corr. Servs., Inc., No. 2:15-cv-493-RDP, 2019 WL 2388995, at *15-17 (N.D. Ala.

                                                 35
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 39 of 51




      Second, and relatedly, the Rule 23(b)(3) inquiry requires the party seeking class

certification to refer to “the parties’ claims and defenses and their elements” in

establishing that common questions predominate. See Brown, 817 F.3d at 1234.

However, Plaintiffs’ perfunctory predominance analysis does not at all look to the

elements of their actual claims or the City’s defenses, but instead focuses on the

irrelevant issue of monthly monitoring fees. (See Doc. 114 at 29). On this basis alone,

Plaintiffs have failed to meet their burden to show that certification is proper.

      Third, the imposition of a monthly monitoring fee is not even a common

characteristic among putative class members. The Decatur Municipal Court was fully

empowered to order that indigent probationers be supervised without imposing a

monthly monitoring fee. (See Exh. A to Alexander Aff., Doc. 110-1 at ECF 17). Even

if fines or fees were initially ordered, the Court was also empowered to later convert

those fees to community service hours. (See id.). It is therefore possible that putative

class members—those sentenced to supervised probation and court-imposed fees

(Doc. 114 at 3)—were subsequently relieved of any monitoring fee. In fact, one of the

named Plaintiffs achieved this very outcome. (See Doc. 109) (citing Bledsoe Depo.

92:12-21 & Exhs. 2, 6). Thus, not only is the issue of monthly monitoring fees not a

relevant question, it is not even a common question among putative members.


June 5, 2019) (Eighth Amendment claim).


                                          36
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 40 of 51




       Because Plaintiffs’ cursory Rule 23(b)(3) analysis focuses on wholly irrelevant

issues, Plaintiffs have failed to carry their burden to show that certification is

warranted. Moreover, as discussed below, a proper Rule 23(b)(3) analysis focusing

on the elements of Plaintiffs’ claims makes clear that individualized issues

predominate and that certification must be denied.

              iii.   Count I (Fourteenth Amendment)

       In their Fourteenth Amendment claim, Plaintiffs allege that they were

threatened, harassed, intimidated, and ultimately incarcerated because they were

unable to pay court-imposed fines and fees. (See Doc. 41 ¶¶ 141-47). As Plaintiffs’

appear to concede at times, this claim is governed by principles articulated by the

Supreme Court in Bearden v. Georgia, 461 U.S. 660 (1983), which in turn relies in

part on Tate v. Short, 401 U.S. 395 (1971). (See Doc. 114 at 23-24).

       Because Judge Proctor addressed an identical Fourteenth Amendment claim in

Ray in the context of a motion for certification, his analysis in that case is instructive.

See Ray, 2019 WL 4689214, at *21-22. Judge Proctor first observed that plaintiffs

would have to establish the following elements to succeed on their claim: (1) that

putative class members “were arrested and jailed for failure to pay court debt”; (2)

that class members “were jailed without the required Bearden determination”; (3) that

the defendant was “the moving force behind these constitutional violations”; (4) that



                                            37
      Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 41 of 51




the class members suffered damages as a result; and (5) that there existed “an

administratively feasible method of proving damages in a class context.” Id. at *21.

      After articulating these elements, Judge Proctor held that the first element—a

showing “not just that the probationer was jailed, but that he or she was jailed

because of a failure to pay”—would “require an individualized inquiry,” since a

probationer could be jailed for many reasons that did not implicate Bearden concerns.

See id. (emphasis supplied). And the second element, whether class members were

jailed without an indigency determination, was even more problematic:

      First (and again), analysis of it will require an individualized inquiry.
      Second, establishing this element is complicated by the fact that
      Plaintiffs must prove both an affirmative and a negative. Plaintiffs must
      affirmatively prove indigency. They must also show absence of an
      appropriate Bearden hearing. And, they must make such a showing on
      a class wide basis. . . . [T]he Plaintiffs’ indigency claim involves their
      assertion that on a class wide basis, probationers were jailed for not
      paying the fines (and fees). But to succeed, Plaintiffs are required to
      show that the class members were unable to pay (which, itself will
      require individualized proof) and steer around the issue of whether any
      failure to pay was willful. . . . [W]illfulness will have to be examined on
      a case-by-case basis for each probationer. . . . Therefore, this claim will
      require individualized examinations of the reason for each revocation
      hearing, what topics were covered at a plethora of hearings, and whether
      the facts of each hearing amounted to a Bearden violation. This level of
      detailed, individualized proof demonstrates that common issues do not
      predominate here.

Id. at *22. Finally, Judge Proctor held that compensatory damages for arrests, days

spent in jail, and days spent on probation “require inherently individualized

assessments.” See id. (quoting Brown, 817 F.3d at 1240) (“[I]ndividual damages

                                          38
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 42 of 51




defeat predominance when, as here related to Plaintiffs’ Bearden claim, they are

accompanied by ‘significant individualized questions going to liability.’”). Because

these overwhelmingly individualized assessments predominated over any common

facts or legal issues, Judge Proctor found that the plaintiffs failed to establish that a

Rule 23(b)(3) class was appropriate. See id.

       Judge Proctor’s reasoning applies with equal force to Count I in this action.

Plaintiffs’ Fourteenth Amendment claim against the City, which is effectively

identical to the Bearden claim at issue in Ray, will require this Court to make the

same individualized determinations as to (1) whether each putative class member was

jailed at all; (2) whether he or she was jailed for failure to pay; (3) whether that failure

to pay was “willful,” see id. (citing Bearden, 461 U.S. at 668); (4) whether he or she

was jailed without first being provided a hearing; (5) whether indigency was

addressed at any hearing; (6) whether he or she was actually indigent; (7) “whether

the facts of each hearing amounted to a Bearden violation,” see id.; and (8) the

quantum of damages, see id. (citing Brown, 817 F.3d at 1240).11 Even if Plaintiffs had

identified any common questions here—which they have not—it is beyond serious

dispute that these individual inquiries would predominate over those issues. Thus, for

the reasons articulated by Judge Proctor in Ray, Plaintiffs have not established


       11
        Plaintiffs concede that the quantum of damages as to their claims will require individualized
determinations. (See Doc. 114 at 29).

                                                39
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 43 of 51




predominance as to their Fourteenth Amendment claim in Count I.

             iv.   Count II (Fourth Amendment)

      Plaintiffs’ Fourth Amendment claim asserts that City police officers arrested

class members without probable cause, based on a failure to pay court-imposed fines

and fees. (Doc. 41 ¶¶ 148-55). Similar to Count I, in resolving this claim as to each

putative class member, the Court must determine (1) whether the putative member

was arrested at all; (2) whether that arrest was for failure to pay previously imposed

fines; (3) whether the failure to pay was “willful,” see Bearden, 461 U.S. at 668; (4)

whether the failure to pay was due to indigency; (5) whether the arrest was otherwise

supported by probable cause to believe that another offense had been committed, see,

e.g., District of Columbia v. Wesby, 138 S. Ct. 577, 584 n.2 (2018); (6) whether a

City policy or custom was the “moving force” behind the arrest, see, e.g., Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 694-95 (1978); and (7) damages.

      Even if all of the foregoing factors could somehow be resolved in a classwide

manner, the Court must also determine as to each arrest (8) whether it was pursuant

to a warrant; if so, the inquiry breaks down even further. The Court must then

determine (9) whether a City police officer secured the warrant, and if so, (10)

whether the officer did so “based on an affidavit that ‘articulate[d] neither the basis

for her belief that [the suspect] violated the law nor any affirmative allegation that she

had personal knowledge of the circumstances of [the] alleged crime.’” See, e.g.,

                                           40
      Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 44 of 51




Carter v. Gore, 557 F. App’x 904, 908-09 (11th Cir. 2014). On the other hand, if the

City police officer simply executed an existing warrant, then the putative member’s

claim under the Fourth Amendment is properly construed as a malicious prosecution

claim. See id. at 906 (citing Heck v. Humphrey, 512 U.S. 477, 484 (1994)). In that

case, the Court must then inquire into the remaining elements of a common-law tort

of malicious prosecution, namely (11) whether the member was subjected to criminal

prosecution (12) with malice and without probable cause (13) that terminated in the

member’s favor. See, e.g., Wood v. Kesler, 323 F.3d 872, 882 (11th Cir. 2003).

      These individualized issues emphasize a critical point: the Fourth Amendment

requires that an arrest be “objectively reasonable under the totality of the

circumstances” known to the arresting officer. E.g., Holland v. City of Auburn, Ala.,

657 F. App’x 899, 903 (11th Cir. 2016) (emphasis supplied). And it is precisely the

individualized nature of the circumstances surrounding each arrest that renders Count

II unamenable to class adjudication. As with Count I, that analysis will necessary

require diving into “individualized inquiries” concerning whether an arrest even

occurred, whether the member was indigent, whether any failure to pay was willful,

and so forth. Cf. Ray, 2019 WL 4689214, at *22. And on top of that, the analysis will

require individual inquiry into other circumstances underlying the arrest, such as the

existence of other warrants and/or probable cause to believe other crimes had been

committed. Even the elements that must be considered are individualized to the

                                         41
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 45 of 51




circumstances of the case. Compare Kingsland v. City of Miami, 382 F.3d 1220,

1226 (11th Cir. 2004) (elements of warrantless § 1983 false arrest claim), to Carter,

557 F. App’x at 906 (elements of § 1983 malicious prosecution claim), to id. at 908-

09 (additional elements of specific warrant-based § 1983 Fourth Amendment claims).

      “The premise of the class certification is that one rule applies to all members.

Because reasonableness is a standard rather than a rule, and because one [arrestee]’s

circumstances differ from another’s, common questions do not predominate and class

certification is inappropriate.” See, e.g., Portis v. City of Chicago, Ill., 613 F.3d 702,

705 (7th Cir. 2010) (internal citation omitted).

             v.    Count III (Sixth Amendment)

      As to Plaintiffs’ Sixth Amendment claim, the Court once again has the benefit

of Judge Proctor’s analysis in Ray:

      To establish this claim, Plaintiffs must establish indigency and a
      deprivation of the right to counsel. As this court has already determined,
      proof of indigency is inherently individualized. . . .

      [Further,] whether a probationer received court-appointed counsel is not
      the only [other] case-by-case inquiry required on this motion. For those
      who did not have counsel, there is still another question: whether the
      probationer at issue validly waived counsel? This requires another
      individualized inquiry. . . . In the class context, that inquiry would
      require an examination of what was discussed with each class member
      at each sentencing.

      As with Plaintiffs’ Bearden claim, proof of damages will be required on
      Plaintiffs’ Sixth Amendment claim. That will require an individualized
      assessment of actual compensatory damages. Again, when such an

                                           42
      Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 46 of 51




      individualized inquiry is combined with “significant individualized
      questions going to liability,” that combination tends to defeat
      predominance. Brown, 817 F.3d at 1240 (quoting Klay, 382 F.3d at
      1260). Therefore, the court cannot say that common questions of fact
      and law predominate in relation to [Plaintiffs’] Sixth Amendment claim.

Ray, 2019 WL 4689214, at *22-23. Because the same reasoning applies to Plaintiffs’

own Sixth Amendment claim, certification as to Count III is unwarranted.

             vi.   Count IV (False Imprisonment)

      Plaintiffs’ state-law false imprisonment claim asserts that City police officers

arrested and imprisoned class members due to their inability to pay court-imposed

fines and fees. (See Doc. 41 ¶¶ 163-68). To prevail on a false imprisonment claim, a

plaintiff may show that he or she was falsely arrested without probable cause. See,

e.g., Bey v. Abrams, 2017 WL 1407507, at *9 (N.D. Ala. Apr. 20, 2017) (citations

omitted). Thus, as with Count II, analysis of any putative member’s state law claim

will turn on the individual circumstances of each arrest, including whether probable

cause existed to believe that any offense had been committed, based upon the totality

of the individual circumstances known to the officer. See, e.g., Wesby, 138 S. Ct. at

584 n.2; Dixon v. State, 588 So. 2d 903, 906 (Ala. 1991).

      Moreover, Alabama municipalities cannot be held vicariously liable where the

agent whose conduct allegedly created the liability is immune from suit. See, e.g.,

Hollis v. City of Brighton, 885 So. 2d 135, 142 (Ala. 2004). Alabama law provides

immunity to law enforcement officers from tort liability for conduct within the scope

                                         43
      Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 47 of 51




of their discretionary law enforcement duties, such as a warrantless arrest or an arrest

pursuant to a capias warrant. See Ala. Code § 6-5-338(a); see also Ex parte City of

Tuskegee, 932 So. 2d 895, 905-906 (Ala. 2005). If an officer is entitled to immunity

under the particular facts of the case, then so is the municipality he or she works for.

See Ala. Code § 6-5-338(b). And even if an exception to discretionary immunity

applies in a specific case, further inquiry is needed to see whether the officer acted

willfully, maliciously, or in bad faith in that case, at which point Ala. Code § 11-47-

190 would immunize the City. See, e.g., Hardy v. Town of Hayneville, 50 F. Supp.

2d 1176, 1201-02 (M.D. Ala. 1999). (See generally Doc. 109 at 47-50).

      In this case, every arrest of every putative class member would be subject to an

immunity analysis under Alabama law. This analysis would necessarily encompass

a review of the actions of every arresting officer, each of which would be entitled to

establish facts relevant to a prima facie defense of State-agent immunity and/or

peace-officer immunity under Ala. Code § 6-5-338(a), which would in turn entitle the

City to immunity under Ala. Code § 6-5-338(b). The putative class member would

then be afforded an opportunity to establish that one of the numerous “exceptions”

to State-agent immunity is applicable under the individual facts of his or her case. See

Hollis, 885 So. 2d at 144. And even if the putative class member could establish that

an “exception” to immunity applied, the City would be entitled to present evidence



                                          44
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 48 of 51




that it is nonetheless immunized from liability under Ala. Code § 11-47-190 under the

particular facts of that case. See, e.g., Hardy, 50 F. Supp. 2d at 1201-02.

      In summary, it is clear that any analysis of Count IV “breaks down into an

unmanageable variety of individual legal and factual issues.” See, e.g., Babineau v.

Fed. Exp. Corp., 576 F.3d 1183, 1191 (11th Cir. 2009). Because those individual

issues plainly predominate, Rule 23(b)(3) certification must be denied.

      H.     Certification Under Rule 23(b)(3) Must Be Denied Because
             Class-Wide Adjudication is Not Superior to Other Alternatives

      “Certification under Rule 23(b)(3) also requires that the class action device ‘is

superior to other available methods for fairly and efficiently adjudicating the

controversy.’” Williams v. Mohawk Indus., Inc., 568 F.3d 1350, 1358 (11th Cir.

2009). The Eleventh Circuit considers a non-exhaustive list of factors that are

relevant to this inquiry, including “the likely difficulties in managing a class action.”

See id. However, “[i]n many respects, the predominance analysis . . . has a

tremendous impact on the superiority analysis . . . for the simple reason that, the more

common issues predominate over individualized issues, the more desirable a class

action lawsuit will be as a vehicle for adjudicating the plaintiffs’ claims.” Id.

(quotation omitted). “The converse is also true: the less common the issues, the less

desirable a class action will be as a vehicle for resolving them.” Sacred Heart Health

Sys., Inc. v. Humana Mil. Healthcare Servs., 6012 F.3d 1159, 1184 (11th Cir. 2010).


                                           45
      Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 49 of 51




      Plaintiffs have not satisfied their burden to show that common questions even

exist, let alone that they predominate over individual inquiries. The overwhelming

number of questions that must be resolved on a case-by-case basis, regardless of any

superficially common characteristics, renders a class action wholly unmanageable for

resolving Plaintiffs’ claims. Because class adjudication would “create relatively more

management problems” than individual adjudication, see Williams, 568 F.3d at 1358,

a class action is not superior, and Rule 23(b)(3) certification should be denied.

                                 IV.    Conclusion

      For the foregoing reasons, Plaintiffs’ Motion for Class Certification (Doc. 112)

must be denied.


                                              s/ George W. Royer, Jr.
                                              George W. Royer, Jr.

                                              s/ David J. Canupp
                                              David J. Canupp

                                              s/ J. Bradley Emmons
                                              J. Bradley Emmons

LANIER FORD SHAVER & PAYNE, P.C.
P. O. Box 2087
2101 West Clinton Avenue, Suite 102 (35805)
Huntsville, AL 35804
Phone: 256-535-1100 / Fax: 256-533-9322
E-mail: gwr@LanierFord.com, djc@LanierFord.com; jbe@LanierFord.com

Attorneys for Defendant City of Decatur, Alabama


                                         46
       Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 50 of 51




                            CERTIFICATE OF SERVICE

       I certify that I have filed the foregoing with the Clerk of the Court using the
ECF System, which will send notification of such filing to those parties of record who
are registered for electronic filing, and further certify that those parties of record who
are not registered for electronic filing have been served by mail by depositing a copy
of the same in the United States mail, first class postage prepaid and properly
addressed to them as follows:

Byron R Perkins                      Roderick T Cooks
PERKINS LAW                          WINSTON COOKS LLC
The Civic Center Medical             Two 20th Street North, Suite 1330
Forum Building                       Birmingham, AL 35203
950 22nd Street North, Ste. 550      205-502-0970
Birmingham, AL 35203                 Fax: 205-278-5876
205-558-4696                         rcooks@winstoncooks.com
Fax: 205-759-3669
bperkins@perkins-law.com             Robert L. Wiggins, Jr.
                                     WIGGINS, CHILDS, QUINN & PANTAZIS LLC
Terrinell Lyons                      The Kress Building
LYONS LAW FIRM, INC.                 301 19th Street North
612 South Court Street               Birmingham, AL 35203
Florence, AL 35630                   rwiggins@wcqp.com
256-768-0340
Fax: 256-768-0346               Stephen E Whitehead
terrinelllyons@aol.com          Devon Kehres Rankin
                                LLOYD GRAY WHITEHEAD                            &
Lee David Winston               MONROE PC
WINSTON COOKS                   2501 20th Place South, Suite 300
505 20th Street North Suite 815 Birmingham, AL 35223
Birmingham, AL 35203            205-967-8822
205-502-0940                    Fax: 205-402-4085
Fax: 205-278-5876               steve@lgwmlaw.com
lwinston@winstoncooks.com       drankin@lgwmlaw.com




                                           47
      Case 5:16-cv-00483-LCB Document 127 Filed 02/14/20 Page 51 of 51




Bryan A Grayson
LLOYD, GRAY, WHITEHEAD
& MONROE, PC
880 Montclair Road, Ste. 100
Birmingham, AL 35213
205-967-8822
Fax: 205-967-2380
bgrayson@lgwmlaw.com


on this the 14th day of February, 2020.
                                               s/ David J. Canupp
                                               David J. Canupp




                                          48
